ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW
The movant was suspended from the practice of law for a period of two years in 1981. He has filed an application in this court for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.510 and has complied with all of the *365requirements of the rules pertaining to reinstatement. The Board of Governors of the Kentucky Bar Association has recommended to this court that movant’s application for reinstatement be granted. We concur with the recommendation of the Board.
It is therefore ordered that the movant, Benhardt Cohen, be, and is hereby, reinstated to the practice of law in this Commonwealth on condition of the payment of costs incurred by the Character and Fitness Committee’s investigation.
All concur.
Entered: October 18, 1990
/s/ Robert F. Stephens
Chief Justice